   Case 2:19-cr-00355-SVW Document 12 Filed 06/18/19 Page 1 of 1 Page ID #:26

                                                      ~e            ~~                         ~e
                                               i        i     ~,                   i                   ~,

                                                   United States District Court
                                                   Central District of California



          Michelle A. Carey                                                                                  Douglas B. Bys
ChiefProbation &Pretrial Services Officer                                                  Deputy ChiefProbation &Pretrial Services Officer

                                                                                                                          FII.ED
                                                                                                                 CLERK,U.S. DISTRICT COURT



                                                             June 18, 2019                                      June 18, 2019
                                                                                                              CENTRAL DLS~T
                                                                                                                          /R~IC
                                                                                                                             ,~I OF CALIFORNIA
                                                                                                                BY:      V lVl      DEPUTY




United States District Court
Los Angeles, California

                                                            Re:        Release Order Authorization
                                                                       Defendant: CASAS,Joseph Paul
                                                                       Docket No.: 2:19CR00355-01

To Whom It May Concern:

On June 18, 2019, the defendant's bond was set by the Honorable Michael R. Wilner, U.S. Magistrate
Judge. Special conditions of the bond include: RELEASE TO PRETRIAL SERVICES ONLY,for
placement in the Location Monitoring(LM)Program.

Please be advised that the defendant has been found acceptable for placement in the LM Program.

If you determine that the bond has been satisfied, please prepare a release order with the RELEASE TO
PRETRIAL SERVICES ONLY box checked for the duty Magistrate Judge's signature.




                                                            Sincerely,



                                                          Manuel Ibanez
                                                          U.S. Pretrial/Probation Officer
                                                         (213)894-4617




                  Headquarters                                 Riverside Branch                             Santa Ana Branch

          Edward R. Roybal Federal Building            George E. Brown, Jr. Federal Building          Ronald Reagan Federel Building
                 and U.S. Courthouse                          and U.S. Courthouse                          and U.S. Courthouse
          255 East Temple Street, Suite 1410              3470 Twelfth Street, Suite 161            411 West Fourth Street, Suite 4070
              Los Angeles, CA 90012-3332                    Riverside, CA 92501-3801                   Santa Ana, CA 92701-4596
           213-894-4726 /FAX 213-894-0231               951-328-4490 /FAX 951-328-4489              714-338-4550 /FAX 714-338-4570
